DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." 
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., etc.) Specification/Drawings support for such amendments and accompanying remarks/arguments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 2 and 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein, upon receipt the normal write request only without the turbo write request, the 40 147228623.1U.S. Patent Application Attorney Docket No. 088453-8256.US00address mapper allocates the first plane and the second plane to a third plane group, and the memory interface controls the memory chips such that the third plane group performs an operation corresponding to the normal 5write request.
Claim(s) 3-10 and 13-20 depend from claims 2 and 12, respectively, and as such are therefore objected for the same reasons. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Publication No. 20180113650 to Byun (“Byun”).
As to claim 1, Byun teaches a controller configured to control memory chips in communication with the controller, each of the memory chips 5including at least one plane, each plane including a plurality of memory blocks (As found in at least FIGS. 1-2, 5-6, 8, [0048]: controller 130 controls memory chips in 150, each chip comprising planes (not shown) that include plurality of blocks 152-156), the controller comprising: a host interface configured to receive a request from a host (As found in at least FIG. 1: controller 130 includes host interface 132 to interface –receive requests, commands- from host 102); an address mapper (As found in at least [0073] and FIG. 5: controller 130 comprises address mapper for mapping information between logical addresses and physical addresses for data to be stored in memory blocks) configured to, upon receipt of both a turbo write request for writing data to one or more high-speed storage 10blocks at a high speed to and a normal write request for writing data to one or more storage blocks at a lower speed, allocate, among the at least one plane of each of the memory chips, a first plane including a memory block configured to perform write operations in a single level cell mode at the high speed to a first plane group in order to 15respond to the turbo write request, and allocate a second plane to a 
and a memory interface configured to control the memory chips such that the first plane group performs an operation corresponding 20to the turbo write request and the second plane group performs an operation corresponding to the normal write request (As found in at least FIG. 1 and [0055]: 142 serves as memory interface for interfacing controller 130 and memory device 150 such that the controller 130 controls the memory device 150 in response to a request from the host 102; the NFC 142 may generate a control signal for the memory device 150 and process data to be provided to the memory device 150; these control signals including the write commands (requests) for the fast and slow planes as found in [0090]).
	As to claim 11, see rejection to at least claim 1; moreover the method is inherently taught by the apparatus. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827